DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boren et al. (US 2007/0267543).  Regarding claim 1, Boren teaches a method of forming an energy absorbing backshell  (300) comprising the steps of: forming a non-metallic casing (302/304 – see paragraph [0038] where FRP is described as a possible material) surrounding a non-metallic core (305 – see paragraph [0040] where non-metal options are discussed); positioning a tube (306 – see Figure 5) on a layer (layer of glue, adhesive or epoxy – see paragraph [0041]) on a top surface (surface of 305 facing 302) of the non-metallic core (305); and affixing the tube (306) on the top surface of the non-metallic core (305) and non-metallic casing (302 – affixed to the top surface of 305 and affixed to 302 via glue, adhesive or epoxy – see paragraph [0041]).
However, the Boren reference does not distinctly disclose the tube being positioned on a “self-expanding foam layer.”  Rather, Boren teaches the layer to be glue, adhesive, epoxy, or the like in paragraph [0041].  The examiner takes official notice that there are several adhesives on the market that are self-expanding foams such as Locktite Tite foam or DAP Touch n’ Foam.  These products are readily available in hardware stores and have been used as sealants and adhesives.  It would have been obvious to one having ordinary skill in the art to modify the adhesive used in Boren to be a self-expanding foam (like Locktite or DAP described above) in order to create an airtight seal between items 306 and 302/305.

Regarding claim 2, Boren further teaches the step of adhering the non-metallic core to the non-metallic casing by an adhesive (see paragraph [0041]).

Regarding claim 3, Boren further teaches wherein a cross-section of the non-metallic core is honeycomb shaped (see paragraph [0038]).


Regarding claim 4, Boren further teaches wherein the non-metallic core is made of a plurality of thin composite panels (see paragraph [0041] – “core may be divided into two or more sections…”).

Regarding claim 5, Boren further teaches the step of affixing a top surface of the non-metallic casing (302/304) to the tube (306) by a filler material (glue, adhesive, epoxy or the like – see paragraph [0041]).

Regarding claim 6, Boren teaches in paragraph [0042] that the tube can be of any shape and any material that exhibits the proper strength properties.  It would have been obvious to one having ordinary skill in the art to modify the shape of the tube (306) of Boren to be bent in an area in order to further strengthen the panel (such as bending 306 around a second 306 to add further support) and to made of a metal to increase the strength property of the panel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R WENDELL/Primary Examiner, Art Unit 3636